[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
United States Court of Appeals
For the First Circuit

No. 98-1620

WILLIAM HENRY SUNDEL,

Petitioner, Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

Respondent, Appellee.

APPEAL FROM THE UNITED STATES TAX COURT

       Before

Lynch, Circuit Judge,
Bownes, Senior Circuit Judge,
and Lipez, Circuit Judge.

William H. Sundel on brief pro se.
Loretta C. Argrett, Assistant Attorney General, Teresa E.
McLaughlin and Robert J. Branman, Attorneys, Tax Division,
Department of Justice, on brief for appellee.

June 29, 1999

Per Curiam.  We have reviewed the record in this case,
including the briefs of the parties.  We affirm the decision of the
United States Tax Court, essentially for the reasons given by the
court in its memorandum findings of fact and opinion.  Sundel v.
Commissioner, 75 T.C.M. 1853 (1998).  Any further points raised by
petitioner in his brief to this court are without merit.
Affirmed.